Citation Nr: 0116402	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  01-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from September 
1971 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied entitlement to special monthly pension benefits 
because of the need of regular aid and attendance or for 
being housebound.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran requires assistance to dress and undress 
himself and to keep himself clean and presentable.  

3.  The veteran is able to walk with a cane in each hand, and 
even then he is unstable; he can leave his home only with the 
assistance of another.


CONCLUSION OF LAW

The criteria for special monthly pension benefits because of 
the need of regular aid and attendance or being housebound 
have been met. 38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. 
§§ 3.351(b), (c), (d), 3.352(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___(2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law also imposes a significant duty to assist a 
claimant with his claim and to provide the claimant notice of 
evidence needed to support the claim.  Upon careful review of 
the claims folder the Board finds that all required notice 
and development action specified in this new statute have 
been complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to both the appellant and his representative 
specifically satisfies the requirement at § 5103 of the new 
statute in that it clearly notifies the appellant and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the appellant as plausibly relevant to his pending claim have 
been collected for review and a VA aid and attendance medical 
examination of the veteran was conducted in December 2000.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.  The Board is unaware of any additional evidence that 
is available in connection with this appeal.  Therefore, no 
further assistance to the appellant regarding the development 
of evidence is required.  See generally VCAA 2000; McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The veteran contends that he warrants special monthly pension 
benefits because of the need of regular aid and attendance 
and/or being housebound.  He argues that his disabilities 
leave him helpless.  He avers that he needs assistance 
because of the severity of his back disability.  

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b) (2000).  A veteran 
is considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(2000).  

The following criteria are accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2000).  

A person will also meet the criteria for aid and attendance 
if he is bedridden.  38 C.F.R. § 3.352(a) (2000).  Bedridden 
is that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (2000).  

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a) (2000).  Moreover, determinations that 
the veteran is so helpless, as to be in need of regular aid 
and attendance will not be based solely upon an opinion that 
the claimant's condition is such as would require him or her 
to be in bed.  They must be based on the actual requirement 
of personal assistance from others.  38 C.F.R. § 3.352(a) 
(2000).  

If a veteran is entitled to pension but not in need of 
regular aid and attendance, he may meet the criteria for 
special monthly pension by being housebound.  38 C.F.R. 
§ 3.351(d) (2000).  To so qualify, the veteran must have a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities and have additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems.  38 C.F.R. 
§ 3.351(d)(1) (2000).  The veteran can also meet the criteria 
for special monthly pension if he has a single permanent 
disability rated 100 percent and is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d)(2) (2000).  

The veteran is receiving nonservice connected pension 
benefits.  The medical evidence of record reveals that the 
veteran's primary disability is severe degenerative disc 
disease of the lumbosacral spine.  He also suffers from 
hypertension; diabetes mellitus; anxiety; and, the residuals 
of a myocardial infarction (heart attack).

In December 2000 a VA aid and attendance examination of the 
veteran was conducted.  The examiner reviewed the veteran's 
extensive medical history, and noted that "because of his 
back problems, the patient has been chronically disabled.  He 
continues to have severe low back pains."  The veteran's 
back pain was noted to be aggravated by walking, sitting, 
bending, or stooping.  He was noted to require the use of a 
cane in each hand to walk, and even then he had difficulty 
walking and maintaining balance.  He reported that he no 
longer drives, and that his wife drove him to the 
examination.  The veteran also reported difficulty shaving, 
and bathing by himself and he often requires assistance with 
these tasks.  The veteran requires help dressing and 
undressing.  This was objectively demonstrated at the 
examination, because the examining physician noted that he 
had to help the veteran undress for the examination.  The 
veteran also reported having difficulty writing, which 
requires his wife to handle all of the household bookkeeping.  

The evidence supports the veteran's claim for special monthly 
pension.  The objective evidence provided by the December 
2000 VA aid and attendance examination reveals that the 
veteran meets several of the criteria contemplated by 
38 C.F.R. § 3.352 (a) (2000).  The medical evidence reveals 
that while the veteran can walk with two canes, he is very 
unstable.  The objective evidence is that he cannot dress or 
undress himself without assistance.  Based on this the Board 
finds the veteran's assertions of being unable to bathe or 
shave himself without assistance to be very plausible.  The 
veteran is not bedridden, not blind, not a patient in a 
nursing home, and can leave his home with the assistance of 
another person.  However, the veteran's basic inability to 
dress, bathe, and shave himself meets the criteria for aid 
and attendance contemplated by 38 C.F.R. § 3.352 (a).  As 
such the veteran meets the requirements for aid and 
attendance.  38 C.F.R. §§ 3.351 (c), 3.352(a) (1999).  




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to special monthly pension benefits because of 
the need of regular aid and attendance is granted.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 

